DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  “branch a second location” should be “branch at a second location.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. the Examiner cannot find “wherein the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity” of claim 18 from the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, 17, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claims, 1 and 17, it is unclear what the metes and bounds of the limitation “DTI-derived parametric maps based on each of FA, ADC, and average diffusivity” are.   

Or 2) Each DTI-derived parametric maps is based on each FA, ADC, and average diffusivity individually? For example, one DTI-derived parametric map based on FA alone, and other one based on ADC alone, and a third one based on average diffusivity. Is that how this limitation should be interpreted? 
Similarly, for claim 15, it is unclear what the metes and bounds of the limitation “guided measurements of FA, ADC, and average diffusivity of …” are.
In re claim 18, it is unclear what the metes and bounds of the limitation “the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity” are. What does “include” mean? An average of mean, axial, and a radial? At one of them? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, 13, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai (US 2012/0195482, from IDS filed on 08/03/2018, hereinafter Wakai ‘482) in view of Chhabra et al. (Anatomic MR Imaging and Functional Diffusion Tensor Imaging of Peripheral Nerve Tumors and Tumorlike Conditions, American .
In re claims 1 and 17, Wakai ‘482 teaches a method comprising: identifying, by a processing circuit, diffusion tensor imaging (DTI) data of a [peripheral] nerve in a subject [that is associated with an area of pain] experienced by the subject; determining, by the processing circuit, one or more DTI-derived measurements from the DTI data for each of one or more nerve branches of the [peripheral] nerve (fig. 6, 0041); and detecting, by the processing circuit, nerve damage (0080-0084) in a particular nerve branch of the one or more nerve branches based on the one or more DTI-derived measurements associated with the particular nerve branch (0041-0042). 
Although Wakai ‘482 fails to teach using DTI on peripheral nerve in a subject that’s associated with an area of pain, it would have been obvious to use such scan for pain diagnoses because one of ordinary skill in the art knows that nerves are connected to pain experiences. 
Furthermore, Chhabra ‘2013 also teaches using DTI on peripheral nerve in a subject that’s associated with an area of pain (page 803, Study Subjects, MR Imaging; page 806, Discussion). 
Chhabra ‘2013 teaches wherein the detecting of the nerve damage (abnormal) in the particular nerve branch includes: determining, by the processing circuit, a difference between one or more DTI-derived measurements associated with the particular nerve branch at a first location and the one or more DTI-derived measurements associated with the particular nerve branch at a second location.” (page 804) 
2/sa; ayears; (page 804)
It would have been obvious that: 
                
                    
                        
                            (
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                            -
                            m
                            a
                            l
                            i
                            g
                            n
                            a
                            n
                            t
                             
                            0.9
                            )
                        
                        
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                        
                    
                    ×
                    100
                    %
                    =
                     
                    51.3
                    %
                
             
Chhabra ‘2013 shows 51.3% difference. 
Furthermore, if benign = 1.848-0.40 (which is within one of the statistical ranges), and if malignant is = 0.900+0.25 (which is also within one of the statistical ranges). 
It would have been obvious that: 
                        
                            
                                
                                    (
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    (
                                    1.848
                                    -
                                    0.40
                                    )
                                    -
                                    m
                                    a
                                    l
                                    i
                                    g
                                    n
                                    a
                                    n
                                    t
                                     
                                    (
                                    0.9
                                    +
                                    0.25
                                    )
                                    )
                                
                                
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    1.848
                                    -
                                    0.40
                                
                            
                            ×
                            100
                            %
                            =
                             
                            20.58
                            %
                        
                     which is between about 10% - 20%. 
Chhabra ‘2013 also teaches the statistical variance of the ADC benign value which is benign = 1.848±0.40 versus malignant = 0.900±0.25 x 10 x 3 mm2/sa; ayears; with 24 patients (table show on page 804). 
Such teaching is within standard statistical analysis and studies that validate a diagnostic method and how useful such method can be used on individual patient. 
Chhabra ‘2013 then teaches “ADC measured on DTI and DWI techniques in the same patients (n=16) was not statistically different (P > .05), with a very good Pearson correlation (r = 0.90, P < .001) and excellent intermethod reliability (ICC = 0.943 [95% CI, 0.836–0.980]) (Fig 1). However, DWI ADC was not statistically different (P>.05; benign, 1.745±0.44 versus malignant, 1.267 ± 0.35).
Hence, Chhabra ‘2013 teaches comparing the benign nerve tumor in one patient with a malignant nerve tumor of the same patient. 

Furthermore, Chhabra ‘2013 teaches that in conclusion: “Anatomic MR imaging and functional DTI are valuable and reliable methods for the noninvasive evaluation of peripheral nerve tumors. While tractography provides insight into neural integrity, low diffusivity values indicate malignancy in neural masses. Thus, DTI with fiber tracking has the potential to provide clinically relevant information that is beyond standard MR imaging techniques for the diagnosis and follow-up of nerve tumor and tumorlike conditions.” Such statement is obvious to one of ordinary skill in the art that the method of Chhabra ‘2013 are used on the same patient to evaluate and compare benign nerve tumor with a malignant nerve tumor in order to provide the diagnosis and follow-up diagnosis of the same patient. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses. 
Wakai ’482 and Chhabra ‘2013 fail to teach wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the processing circuit, DTI-derived parametric maps based on each of FA, ADC, and 
Lange ‘253 teaches wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the processing circuit, DTI-derived parametric maps based on each of FA, ADC, and average diffusivity (0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 2, Wakai ’482 teaches further comprising: identifying, by the processing circuit, a first and second nerve branch of the peripheral nerve based on the DTI data, wherein the particular nerve branch corresponds to the first nerve branch or the second nerve branch (fig. 6). 
In re claim 8, Chhabra ‘2013 teaches wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that a FA measurement of the particular nerve branch is below a threshold value (page 803, col. Right, para 5). 
In re claim 13, Chhabra ‘2013 teaches further comprising: determining, by the processing circuit, a quality level of the DTI data using a fiber tracking technique (page 804, Results). 
or average diffusivity of the first or second nerve branches (page 803, Image Analysis). 
Wakai ’482 and Chhabra ‘2013 fail to teach fiber-tracking guided measurements of FA, ADC, and average diffusivity of the first or second nerve branches.
Lange ‘253 teaches fiber-tracking guided measurements of FA, ADC, and average diffusivity of the first or second nerve branches (0055, 0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 16, Chhabra ‘2013 teaches further comprising: providing, by the processing circuit, data indicative of the detected potential nerve damage to an electronic display (fig. 2). 
In re claim 18, Lange ‘253 teaches wherein the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity (0056).

Claims 1, 8, 13, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (Visualization of peripheral nerve degeneration and regeneration: Monitoring with diffusion tensor tractography, NeuroImage, Volume 44, .
In re claims 1 and 17, Takagi ‘2009 teaches a method comprising: identifying, by a processing circuit, diffusion tensor imaging (DTI) data of a peripheral nerve in a subject [that is associated with an area of pain] experienced by the subject; determining, by the processing circuit, one or more DTI-derived measurements from the DTI data for each of one or more nerve branches of the peripheral nerve (page 884, abstract; page 885, Magnetic resonance imaging); and detecting, by the processing circuit, nerve damage (note that it is broadly interpreted that nerve injury is a potential nerve damage; page 887, col. Left, para 1) in a particular nerve branch of the one or more nerve branches based on the one or more DTI-derived measurements associated with the particular nerve branch (page 884, abstract; pages 885-886, Magnetic resonance imaging; etc.). 
Although Takagi ‘2009 fails to teach using DTI on peripheral nerve in a subject that’s associated with an area of pain, it would have been obvious to use such scan for pain diagnoses because one of ordinary skill in the art knows that nerves are connected to pain experiences. 
Furthermore, Chhabra ‘2013 also teaches using DTI on peripheral nerve in a subject that’s associated with an area of pain (page 803, Study Subjects, MR Imaging; page 806, Discussion). 
Chhabra ‘2013 teaches wherein the detecting of the nerve damage (abnormal) in the particular nerve branch includes: determining, by the processing circuit, a difference between one or more DTI-derived measurements associated with the particular nerve branch at a first location and the one or more DTI-derived measurements associated with the particular nerve branch at a second location.” (page 804) 
Chhabra ‘2013 teaches: DTI ADC different (P = .001), benign = 1.848±0.40 versus malignant = 0.900±0.25 x 10 x 3 mm2/sa; ayears; (page 804)
It would have been obvious that: 
                
                    
                        
                            (
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                            -
                            m
                            a
                            l
                            i
                            g
                            n
                            a
                            n
                            t
                             
                            0.9
                            )
                        
                        
                            b
                            e
                            n
                            i
                            g
                            n
                             
                            1.848
                        
                    
                    ×
                    100
                    %
                    =
                     
                    51.3
                    %
                
             
Chhabra ‘2013 shows 51.3% difference. 
Furthermore, if benign = 1.848-0.40 (which is within one of the statistical ranges), and if malignant is = 0.900+0.25 (which is also within one of the statistical ranges). 
It would have been obvious that: 
                        
                            
                                
                                    (
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    (
                                    1.848
                                    -
                                    0.40
                                    )
                                    -
                                    m
                                    a
                                    l
                                    i
                                    g
                                    n
                                    a
                                    n
                                    t
                                     
                                    (
                                    0.9
                                    +
                                    0.25
                                    )
                                    )
                                
                                
                                    b
                                    e
                                    n
                                    i
                                    g
                                    n
                                     
                                    1.848
                                    -
                                    0.40
                                
                            
                            ×
                            100
                            %
                            =
                             
                            20.58
                            %
                        
                     which is between about 10% - 20%. 
Chhabra ‘2013 also teaches the statistical variance of the ADC benign value which is benign = 1.848±0.40 versus malignant = 0.900±0.25 x 10 x 3 mm2/sa; ayears; with 24 patients (table show on page 804). 
Such teaching is within standard statistical analysis and studies that validate a diagnostic method and how useful such method can be used on individual patient. 
Chhabra ‘2013 then teaches “ADC measured on DTI and DWI techniques in the same patients (n=16) was not statistically different (P > .05), with a very good Pearson correlation (r = 0.90, P < .001) and excellent intermethod reliability (ICC = 0.943 [95% CI, 0.836–0.980]) (Fig 1). However, DWI ADC was not statistically different (P>.05; benign, 1.745±0.44 versus malignant, 1.267 ± 0.35).

Furthermore, it would have been obvious to compare normal/benign with malignant tumor of the same patient because different patient will have different size of tissue and other parameters that makes individual difference. One of ordinary skill in the art would know this and would compare the same patient’s tissue as such practice is conventionally done in practice. 
Furthermore, Chhabra ‘2013 teaches that in conclusion: “Anatomic MR imaging and functional DTI are valuable and reliable methods for the noninvasive evaluation of peripheral nerve tumors. While tractography provides insight into neural integrity, low diffusivity values indicate malignancy in neural masses. Thus, DTI with fiber tracking has the potential to provide clinically relevant information that is beyond standard MR imaging techniques for the diagnosis and follow-up of nerve tumor and tumorlike conditions.” Such statement is obvious to one of ordinary skill in the art that the method of Chhabra ‘2013 are used on the same patient to evaluate and compare benign nerve tumor with a malignant nerve tumor in order to provide the diagnosis and follow-up diagnosis of the same patient. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Takagi ‘2009 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related pain diagnoses.
Takagi ‘2009 and Chhabra ‘2013 fail to teach wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the 
Lange ‘253 teaches wherein the determining of the one or more DTI-derived measurements from the DTI data comprises: generating, by the processing circuit, DTI-derived parametric maps based on each of FA, ADC, and average diffusivity (0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Takagi ‘2009 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related pain diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 8, Chhabra ‘2013 teaches wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that a FA measurement of the particular nerve branch is below a threshold value (page 803, col. Right, para 5). 
In re claim 13, Chhabra ‘2013 teaches further comprising: determining, by the processing circuit, a quality level of the DTI data using a fiber tracking technique (page 804, Results). 
In re claim 15, Chhabra ‘2013 teaches further comprising: performing, by the processing circuit, a fiber-guided region of interest (ROI) placement in the first or second nerve branches based on fiber-tracking guided measurements of FA, ADC, or average diffusivity of the first or second nerve branches (page 803, Image Analysis). 
and average diffusivity of the first or second nerve branches.
Lange ‘253 teaches fiber-tracking guided measurements of FA, ADC, and average diffusivity of the first or second nerve branches (0055, 0056, 0093). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Takagi ‘2009 alone or to include the features of Chhabra ‘2013 in order to target specific nerve location for related diagnoses, and to include the features of Lange ‘253 in order to provide targeted representation of different tissues. 
In re claim 16, Chhabra ‘2013 teaches further comprising: providing, by the processing circuit, data indicative of the detected potential nerve damage to an electronic display (fig. 2).
In re claim 18, Lange ‘253 teaches wherein the average diffusivity includes a mean diffusivity, an axial diffusivity, and a radial diffusivity (0056).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 in view of Conturo et al. (Tracking neuronal fiber pathways in the living human brain, Proc. Natl. Acad. Sci. USA, Vol. 96, pp. 10422–10427, August 1999, Neurobiology, Applied Physical Sciences, hereinafter Conturo ‘1999)
In re claim 2, Takagi ‘2009 teaches more than ONE nerve fiber tracking (abstract); hence, it would have been obvious that the more than ONE fiber tracking 
Furthermore, Conturo ‘1999 teaches a first and second nerve branch of the peripheral nerve based on the DTI data, wherein the particular nerve branch corresponds to the first nerve branch or the second nerve branch (page 10442, Methods; page 10423-10424, figs. 1, 2).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 in view of Conturo ‘1999 and still further in view of Skorpil et al. (Diffusion-direction-dependent imaging: a novel MRI approach for peripheral nerve imaging, Magnetic Resonance Imaging, Volume 25, Issue 3, April 2007, Pages 406-411, hereinafter Skorpil ‘2007).
In re claim 3, Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 in view of Conturo ‘1999 fail to teach the first nerve branch includes a tibial nerve of the subject, and the second nerve branch includes a fibular nerve of the subject, although Takagi ‘2009 teaches wherein the peripheral nerve includes a sciatic nerve of the subject (abstract).

It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal attenuation.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 in view of Chhabra ‘2013, and Lange ‘253, and still further in view of Chhabra (High-Resolution 3-T MR Neurography of Femoral Neuropathy, American Journal of Roentgenology. 2012;198: 3-10, hereinafter Chhabra ‘2012).
In re claim 5, Wakai ’482/Takagi ‘2009 in view of Chhabra ‘2013 and Lange ‘253 fail to teach wherein the peripheral nerve includes a femoral nerve of the subject. 
Chhabra ‘2012 teaches wherein the peripheral nerve includes a femoral nerve of the subject. 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 to include the features of Chhabra ‘2012 in order to use the developed method to monitor femoral nerve, the largest branch of the lumbar plexus. 
. 

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 in view of Conturo ‘1999, and Skorpil ‘2007, and still further in view of Chhabra ‘2012 and Kakuda et al. (Diffusion tensor imaging of peripheral nerve in patients with chronic inflammatory demyelinating polyradiculoneuropathy: a feasibility study, Neuroradiology (2011) 53:955–960, hereinafter Kakuda ‘2011).
In re claim 9, Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 fail to teach comparing, by the processing circuit, DTI data for one or more of a tibial nerve and a fibular nerve in a first leg of the subject in which the area of pain resides to DTI data for one or more of a tibial nerve and a fibular nerve in a second leg of the subject that is unaffected by pain, although Takagi ‘2009 teaches wherein the peripheral nerve includes a sciatic nerve of the subject (abstract).
Furthermore, Conturo ‘1999 teaches a first and second nerve branch of the peripheral nerve based on the DTI data, wherein the particular nerve branch corresponds to the first nerve branch or the second nerve branch (page 10442, Methods; page 10423-10424, figs. 1, 2).
prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses. 
Skorpil ‘2007 teaches the first nerve branch includes a tibial nerve of the subject, and the second nerve branch includes a fibular nerve of the subject (abstract, note that peroneal nerve is fibular nerve which is defined by applicant in para 0005).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal attenuation.
Chhabra ‘2012 teaches wherein the peripheral nerve includes a femoral nerve of the subject, a leg (fig. 1). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features tibial nerve and fibular nerve examination of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal attenuation, and to include the features leg examination of Chhabra ‘2012 in order to use the 
Furthermore, Chhabra ‘2013 teaches on page 803: all fiber tract images were evaluated by both readers in consensus to decide if the reconstructed fiber tracts showed a normal appearance (similar thickness to the contralateral nerve or adjacent normal nerves with no disruption/deviation), near-normal appearance (minimal variation in thickness with <25% disruption of transverse fiber attenuation), partial discontinuity (moderate variation in thickness with 25%–75% disruption of transverse fiber attenuation), or near-complete/complete disruption (severe variation in thickness with <75% disruption of transverse fiber attenuation).
Hence, it is obvious that one of ordinary skill in the art would compare the normal to the abnormal fibers such that the normal appearance would be the areas (or leg under examination) without pain is compared to the areas (or leg) with pain as a standard diagnoses in medicine or imagine studies in order to compare healthy area and unhealthy areas. 
Furthermore, Kakuda ‘2011 teaches comparing FA values of tibial nerve in CIDP patients and healthy volunteers (fig. 2). 
Hence, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 alone or to include the features of Conturo ‘1999 in order to monitor multiple nerve fibers for enhanced diagnoses and to include the features tibial nerve and fibular nerve examination of Skorpil ‘2007 in order to focus on the diffusion direction perpendicular to the nerve direction, which has the least signal 
In re claim 10, from the explanation above in rejecting claim 9, Kakuda ‘2011 also teaches finding the difference between FA values in CIDP/unhealthy patient and healthy patient; hence, it is obvious to one of ordinary skill in the art that finding a difference between FA of the tibial nerve of one unhealthy area and FA of the tibial nerve of a health area is a standard statistical analysis for comparison of normal and abnormal data; and therefore it is obvious of a conventional design choice such that wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that either a difference between a FA measurement of the tibial nerve in the first leg and a FA measurement of the tibial nerve in the second leg, or a difference between a FA measurement of the fibular nerve in the first leg and a FA measurement of the fibular nerve in the second leg, exceeds a threshold value. 
In re claims 11-12, similarly too, that Kakuada ‘2011 teaches further comprising: comparing, by the processing circuit, DTI data for one or more of a tibial nerve and a fibular nerve of the subject to control data for one or more of a healthy tibial nerve and a healthy fibular nerve (fig. 2); wherein the detecting of the potential nerve damage in the particular nerve branch comprises: determining, by the processing circuit, that either a . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 in view of Kalinosky et al. (White matter structural connectivity is associated with sensorimotor function in stroke survivors, Neuroimage Clin. 2013 May 27;2:767-81, hereinafter Kalinosky ‘2013).
In re claim 14, Wakai ’482/Takagi ‘2009 and Chhabra ‘2013, and Lange ‘253 fail to teach further comprising: calculating, by the processing circuit, an approximate or actual fiber count of the first and second nerve branches based on an analysis of the DTI data. 
Kalinosky ‘2013 teaches further comprising: calculating, by the processing circuit, an approximate or actual fiber count of the first and second nerve branches based on an analysis of the DTI data (page 771, para 2; page 771, para 1, 3. Results). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Wakai ’482/Takagi ‘2009 and Chhabra ‘2013 to include the features of Kalinosky ‘2013 in order to provide additional correlation data with FA measurement. 

Response to Arguments
Applicant's arguments filed on March 29, 2021 have been fully considered but they are not persuasive.
With respect to the argument on page 8 that “below is an explanation of the cited references individually, however, please note that this is for comparison purposes only and should not be interpreted by the Examiner as arguing the references individually as this is not the Applicant's intention,” then how should the Examiner treat Applicant’s argument? Should the Examiner merely treat Applicant’s argument as a comparison and not actually an argument? So then, Applicant would fail to provide any argument to the rejection. 
While Applicant asks the Examiner to not interpret Applicant’s arguments as arguing reference individually on the same page 8, Applicant then proceeds to argue reference individually in the next three paragraphs. 
Applicant then argues that “Wakai does not teach the particularly claim DTI usage …” Here, Applicant argues the reference individually. 
Applicant then argues that “Chhabra merely evaluates peripheral nerve tumors … no specific pain detection in Chhabra …” Here, Applicant argues the reference individually.
Applicant argues that: 
[T]he Examiner admits on page 9 of the Office Action that Wakai and Chhabra fail to teach generating DTI-derived parametric maps based on FA, ADC, and average diffusivity. Instead, the Examiner relies on Lange to allegedly teach this feature. Lange, however, is not focused on pain detection. In particular, Lange is focused on color-coded maps to detect water flowing in the tissue. Conversely, the pending claims are specifically related to evaluating chronic pain. This type of detection is very different from merely general abnormality considerations of the cited references. Accordingly, the Applicant respectfully urges that the combination of Wakai and Chhabra fails to render 
Argument Remarks Page 8.
The Examiner disagrees because Applicant just argued the cited reference individually without considering the combined references for the teaching of the rejected claim limitations. First, Applicant has not argued that Lange does NOT teach generating DTI-derived parametric maps based on each of FA, ADC, and average diffusivity. Applicant only argue that the ultimate purpose of Lange is different than that of Wakai and Chhabra. That is arguing reference individually. 
Furthermore, Applicant argues that “Lange, however, is not focused on pain detection.” That is a clearly wrong assessment of Lange. Lange in the title already teaches imaging based identification of a neurological disease or a neurological disorder. Lange further teaches: 
[0049] As used herein, "neurological disease" or "neurological disorder" refers to diseases, disorders, and conditions that affect neurological functions and structures including, but not limited to, autism spectrum disorders, autism, Fragile X, seizure, tuberous sclerosis, aphasia, Parkinson's disease, Wilson's disease, amyotrophic lateral sclerosis, Alzheimer's disease, coma, epilepsy, attention-deficit hyperactivity disorder (ADHD), stroke, depression, multiple sclerosis, schizophrenia, addiction, neurogenic pain, cognitive/memory dysfunction, obsessive compulsive disorders, dementia, traumatic brain injury, post-traumatic stress disorder (PTSD), coma, minimally conscious or vegetative states, locked-in syndrome, spinal cord injury, peripheral neuropathy, migraine, epilepsy, brain tumors, spinal tumors, and any other biological brain or central nervous system disorder. A subject affected by such a neurological disease and disorder can exhibit a neuropathology that includes asymmetries and atypicalities in the white matter microstructure or the hemispheric organization of white matter or both. 
Para 0049
So many of these disorder are either pain or are symptom of pain. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To the extent that applicant’s argument is focusing on that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all references teaches using MRI technique to diagnose disease or injured to tissues. They all teaches a DTI technique. Specifically, Wakai ‘482 teaches using MRI with DTI technique to diagnose nerve fibers (0042) where the nerve is damaged on a disease side (0026-0027, 0053). Chhabra also teaches peripheral nerve tumors while using MRI with DTI to evaluate ADC and FA. Such teaching is again similarly taught by Lange in para 0048-0049, 0055, 0056. So all of them are analogous art and are used in the same MRI field while using DTI to diagnose nerve disease, pains or tumor. The problem to be solved is merely on a MRI system with DTI method to generate DTI-derived parametric maps based on each of FA, ADC, and average diffusivity. And that is again shown by the Examiner in the Office Action as shown 
With respect to the argument on page 9 that “below is an explanation of the cited references individually, however, please note that this is for comparison purposes only and should not be interpreted by the Examiner as arguing the references individually as this is not the Applicant's intention,” then how should the Examiner treat Applicant’s argument? Should the Examiner merely treat Applicant’s argument as a comparison and not actually an argument? So then, Applicant would fail to provide any argument to the rejection. 
While Applicant asks the Examiner to not interpret Applicant’s arguments as arguing reference individually on the same page 8, Applicant then proceeds to argue reference individually in the next three paragraphs. 
Applicant then argues that “Takagi does not teach using DTI on a peripheral nerve …” Here, Applicant argues the reference individually. Even this is wrong because Takagi does teach using DTI on peripheral nerve (abstract). 
Applicant then argues that “Chhabra merely evaluates peripheral nerve tumors … no specific pain detection in Chhabra …” Here, Applicant argues the reference individually.
Applicant argues that: 
[T]he Examiner admits that Takagi and Chharbra do not teach the claimed generation of DTI-derive parametric maps. Instead, the Examiner relies on Lange to allegedly teach this feature. Lange, however, is not focused on pain detection. In particular, Lange is focused on color-coded maps to detect water flowing in the tissue. 
Accordingly, the Applicant respectfully urges that the combination of Takagi and Chhabra fails to render the presently claimed invention unpatentable under 35 U.S.C. §103 because the combination fails to teach at least “generating, by the processing circuit, DTI-derivedparametric maps based on each of FA, ADC, and average diffusivity.
Argument Remarks Page 10.
The Examiner disagrees because Applicant just argued the cited reference individually without considering the combined references for the teaching of the rejected claim limitations. First, Applicant has not argued that Lange does NOT teach generating DTI-derived parametric maps based on each of FA, ADC, and average diffusivity. Applicant only argue that the ultimate purpose of Lange is different than that of Wakai and Chhabra. That is arguing reference individually. 
Furthermore, Applicant argues that “Lange, however, is not focused on pain detection.” That is a clearly wrong assessment of Lange. Lange in the title already teaches imaging based identification of a neurological disease or a neurological disorder. Lange further teaches: 
[0049] As used herein, "neurological disease" or "neurological disorder" refers to diseases, disorders, and conditions that affect neurological functions and structures including, but not limited to, autism spectrum disorders, autism, Fragile X, seizure, tuberous sclerosis, aphasia, Parkinson's disease, Wilson's disease, amyotrophic lateral sclerosis, Alzheimer's disease, coma, epilepsy, attention-deficit hyperactivity disorder (ADHD), stroke, depression, multiple sclerosis, schizophrenia, addiction, neurogenic pain, cognitive/memory dysfunction, obsessive compulsive disorders, dementia, traumatic brain injury, post-traumatic stress disorder (PTSD), coma, minimally conscious or vegetative states, locked-in syndrome, spinal cord injury, peripheral neuropathy, migraine, epilepsy, brain tumors, spinal tumors, and any other biological brain or central nervous system disorder. A subject affected by such a neurological disease and disorder can exhibit a neuropathology that includes asymmetries and atypicalities in the white matter microstructure or the hemispheric organization of white matter or both. 
Para 0049

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To the extent that applicant’s argument is focusing on that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, all references teaches using MRI technique to diagnose disease or injured to tissues. They all teaches a DTI technique. Specifically, Takagi teaches using MRI with DTI on peripheral nerve injury which is also similarly mentioned in para 0048-0049 of Lange. Chhabra also teaches peripheral nerve tumors while using MRI with DTI to evaluate ADC and FA. Such teaching is again similarly taught by Lange in para 0048-0049, 0055, 0056. So all of them are analogous art and are used in the same MRI field while using DTI to diagnose nerve disease, pains or tumor. The problem to be solved is merely on a MRI system with DTI method to generate DTI-derived parametric maps based on each of FA, ADC, and average diffusivity. And that is again shown by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/           Primary Examiner, Art Unit 3793